Name: Commission Regulation (EU) NoÃ 102/2011 of 4Ã February 2011 amending Regulation (EU) NoÃ 1089/2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services
 Type: Regulation
 Subject Matter: technology and technical regulations;  information and information processing;  information technology and data processing;  natural and applied sciences;  consumption
 Date Published: nan

 5.2.2011 EN Official Journal of the European Union L 31/13 COMMISSION REGULATION (EU) No 102/2011 of 4 February 2011 amending Regulation (EU) No 1089/2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (1), and in particular Article 7(1) thereof, Whereas: (1) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (2) sets out the technical arrangements for interoperability of spatial data sets, including the definition of code lists to be used for attributes and association roles of spatial object types and data types. (2) Regulation (EU) No 1089/2010 requires attributes or association roles of spatial object types or data types that have a code list type to take values that are valid for the respective code list. (3) These allowed values for the code lists defined in Regulation (EU) No 1089/2010 are required for the implementation of the requirements set out in that Regulation and should therefore be laid down in that Regulation as well. (4) The development of the code list values included in this Regulation followed the same principles with regard to user requirements, reference material, relevant Union policies or activities, feasibility and proportionality in terms of the likely costs and benefits, stakeholder involvement and consultation and international standards, as were applied to the development of the other technical arrangements laid down in Commission Regulation (EU) No 1089/2010. (5) Regulation (EU) No 1089/2010 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 22 of Directive 2007/2/EC, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1089/2010 is amended as follows: 1. Article 4 is amended as follows: (a) paragraph 3 is replaced by the following: 3. The enumerations and code lists used in attributes or association roles of spatial object types or data types shall comply with the definitions and include the values set out in Annex II. The enumeration and code list values are language-neutral mnemonic codes for computers. (b) paragraph 4 is deleted. 2. Article 6 is amended as follows: (a) paragraph 1(a) is replaced by the following: (a) code lists that shall not be extended by Member States; (b) paragraph 3 is replaced by the following: 3. Attributes or association roles of spatial object types or data types whose type is a code list as defined in Article 6 (1)(a) may only take values from the lists specified for the code list. Attributes or association roles of spatial object types or data types whose type is a code list as defined in Article 6 (1)(b) may only take values that are valid according to the register in which the code list is managed. 3. Annex I is amended as set out in Annex I to this Regulation. 4. Annex II is amended as set out in Annex II to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 108, 25.4.2007, p. 1. (2) OJ L 323, 8.12.2010, p. 11. ANNEX I Annex I to Regulation (EU) No 1089/2010 is amended as follows: 1. All occurrences of This code list shall be managed in a common code list register. are replaced by This code list shall not be extended by Member States. 2. In point 4.1, the following table is added: Allowed values for the code list ConditionOfFacilityValue Value Definition disused The facility is not used. functional The facility is functional. projected The facility is being designed. Construction has not yet started. underConstruction The facility is under construction and not yet functional. This applies only to the initial construction of the facility and not to maintenance work. 3. In point 4.2, the following paragraphs are added: This code list shall not be extended by Member States. The allowed values for this code list are the two-letter country codes listed in the Interinstitutional style guide published by the Publications Office of the European Union. 4. In point 5.3.1, the following table is added: Allowed values for the code list ConnectionTypeValue Value Definition crossBorderConnected Connection between two network elements in different networks of the same type, but in adjacent areas. The referenced network elements represent the different, but spatially connected real-world phenomena. crossBorderIdentical Connection between two network elements in different networks of the same type, but in adjacent areas. The referenced network elements represent the same real-world phenomena. intermodal Connection between two network elements in different transport networks that use a different transport mode. The connection represents a possibility for the transported media (people, goods, etc) to change from one transport mode to another. 5. In point 5.3.2, the following table is added: Allowed values for the code list LinkDirectionValue Value Definition bothDirections In both directions. inDirection In direction of the link. inOppositeDirection In the opposite direction of the link. ANNEX II Annex II to Regulation (EU) No 1089/2010 is amended as follows: 1. All occurrences of This code list shall be managed in a common code list register. are replaced by This code list shall not be extended by Member States. 2. In point 3.3.1, the following table is added: Allowed values for the code list GrammaticalGenderValue Value Definition common Common grammatical gender (the merging of masculine and feminine). feminine Feminine grammatical gender. masculine Masculine grammatical gender. neuter Neuter grammatical gender. 3. In point 3.3.2, the following table is added: Allowed values for the code list GrammaticalNumberValue Value Definition dual Dual grammatical number. plural Plural grammatical number. singular Singular grammatical number. 4. In point 3.3.3, the following table is added: Allowed values for the code list NameStatusValue Value Definition historical Historical name not in current use. official Name in current use and officially approved or established by legislation. other Current, but not official, nor approved name. standardised Name in current use and accepted or recommended by a body assigned advisory function and/or power of decision in matters of toponymy. 5. In point 3.3.4, the following table is added: Allowed values for the code list NamedPlaceTypeValue Value Definition administrativeUnit Units of administration, dividing areas where Member States have and/or exercise jurisdictional rights, for local, regional and national governance, separated by administrative boundaries. building Geographical location of buildings. hydrography Hydrographic elements, including marine areas and all other water bodies and items related to them, including river basins and sub-basins. landcover Physical and biological cover of the earth's surface including artificial surfaces, agricultural areas, forests, (semi-)natural areas, wetlands. landform Geomorphologic terrain feature. other A spatial object not included in the other types of the code list. populatedPlace A place inhabited by people. protectedSite Area designated or managed within a framework of international, Community and Member States legislation to achieve specific conservation objectives. transportNetwork Road, rail, air, water and cable transport networks and related infrastructure. Includes links between different networks. 6. In point 3.3.5, the following table is added: Allowed values for the code list NativenessValue Value Definition endonym Name for a geographical feature in an official or well-established language occurring in that area where the feature is situated. exonym Name used in a specific language for a geographical feature situated outside the area where that language is widely spoken, and differing in form from the respective endonym(s) in the area where the geographical feature is situated. 7. In point 4.4.1, the following table is added: Allowed values for the code list AdministrativeHierarchyLevel Value Definition 1stOrder Highest level in the national administrative hierarchy (country level). 2ndOrder 2nd level in the national administrative hierarchy. 3rdOrder 3rd level in the national administrative hierarchy. 4thOrder 4th level in the national administrative hierarchy. 5thOrder 5th level in the national administrative hierarchy. 6thOrder 6th level in the national administrative hierarchy. 8. In point 5.4.1, the following table is added: Allowed values for the code list GeometryMethodValue Value Definition byAdministrator Decided and recorded manually by the official body responsible for address allocation or by the dataset custodian. byOtherParty Decided and recorded manually by another party. fromFeature Derived automatically from another INSPIRE spatial object which is related to the address or address component. 9. In point 5.4.2, the following table is added: Allowed values for the code list GeometrySpecificationValue Value Definition addressArea Position derived from the related address area. adminUnit1stOrder Position derived from the related administrative unit of 1st order. adminUnit2ndOrder Position derived from the related administrative unit of 2nd order. adminUnit3rdOrder Position derived from the related administrative unit of 3rd order. adminUnit4thOrder Position derived from the related administrative unit of 4th order. adminUnit5thOrder Position derived from the related administrative unit of 5th order. adminUnit6thOrder Position derived from the related administrative unit of 6th order. building Position aims at identifying the related building. entrance Position aims at identifying the entrance door or gate. parcel Position aims at identifying the related land parcel. postalDelivery Position aims at identifying a postal delivery point. postalDescriptor Position derived from the related postcode area. segment Position derived from the related segment of a thoroughfare. thoroughfareAccess Position aims at identifying the access point from the thoroughfare. utilityService Position aims at identifying a point of utility service. 10. In point 5.4.3, the following table is added: Allowed values for the code list LocatorDesignatorTypeValue Value Definition addressIdentifierGeneral Address identifier composed by numbers and/or characters. addressNumber Address identifier composed only by numbers. addressNumber2ndExtension Second extension to the address number. addressNumberExtension Extension to the address number. buildingIdentifier Building identifier composed by numbers and/or characters. buildingIdentifierPrefix Prefix to the building number. cornerAddress1stIdentifier Address identifier related to the primary thoroughfare name in a corner address. cornerAddress2ndIdentifier Address identifier related to the secondary thoroughfare name in a corner address. entranceDoorIdentifier Identifier for an entrance door, entrance gate, or covered entranceway. floorIdentifier Identifier of a floor or level inside a building. kilometrePoint A mark on a road whose number identifies the existing distance between the origin point of the road and that mark, measured along the road. postalDeliveryIdentifier Identifier of a postal delivery point. staircaseIdentifier Identifier for a staircase, normally inside a building. unitIdentifier Identifier of a door, dwelling, suite or room inside a building. 11. In point 5.4.4, the following table is added: Allowed values for the code list LocatorLevelValue Value Definition accessLevel The locator identifies a specific access to a plot of land, building or similar by use of an entrance number or similar identifier. postalDeliveryPoint The locator identifies a postal delivery point. siteLevel The locator identifies a specific plot of land, building or similar property by use of an address number, building number, building or property name. unitLevel The locator identifies a specific part of a building. 12. In point 5.4.5, the following table is added: Allowed values for the code list LocatorNameTypeValue Value Definition buildingName Name of building or part of building. descriptiveLocator Narrative, textual description of the location or addressable object. roomName Identifier of a dwelling, suite or room inside a building. siteName Name of real estate, building complex or site. 13. In point 5.4.6, the following table is added: Allowed values for the code list PartTypeValue Value Definition name The part of name constitutes the core or root of the thoroughfare name. namePrefix The part of name is used to separate connecting words without sorting significance from the core of the thoroughfare name. qualifier The part of name qualifies the thoroughfare name. type The part of name indicates the category or type of thoroughfare. 14. In point 5.4.7, the following table is added: Allowed values for the code list StatusValue Value Definition alternative An address or address component in common use but different from the master address or address component as determined by the official body responsible for address allocation or by the dataset custodian. current Current and valid address or address component according to official body responsible for address allocation or deemed, by the dataset custodian, to be the most appropriate, commonly used address. proposed An address or address component awaiting approval by the dataset custodian or official body responsible for address allocation. reserved An address or address component approved by the official body responsible for address allocation or by the dataset custodian, but yet to be implemented. retired An address or address component no longer in every day use or abolished by the official body responsible for address allocation or by the dataset custodian. 15. In point 6.2.1, the following table is added: Allowed values for the code list CadastralZoningLevelValue Value Definition 1stOrder Uppermost level (largest areas) in the hierarchy of cadastral zonings, equal or equivalent to municipalities. 2ndOrder Second level in the hierarchy of cadastral zonings. 3rdOrder Third level in the hierarchy of cadastral zonings. 16. In point 7.1, the following paragraphs are added:  Area Navigation (RNAV)  means a method of navigation which permits aircraft operation on any desired flight path within the coverage of station-referenced navigation aids or within the limits of the capability of self-contained aids, or a combination of both,  TACAN Navigation  means a method of navigation which permits aircraft operation on any desired flight path within the coverage of station-referenced Tactical Air Navigation Beacon (TACAN) navigation aids. 17. In point 7.3.3.1, the following table is added: Allowed values for the code list AccessRestrictionValue Value Definition forbiddenLegally Access to the transport element is forbidden by law. physicallyImpossible Access to the transport element is physically impossible due to the presence of barriers or other physical obstacles. private Access to the transport element is restricted because it is privately owned. publicAccess The transport element is open to public access. seasonal Access to the transport element depends on the season. toll Access to the transport element is subject to toll. 18. In point 7.3.3.2, the following table is added: Allowed values for the code list RestrictionTypeValue Value Definition maximumDoubleAxleWeight The maximum weight per double axle of a vehicle allowed at a transport element. maximumDraught The maximum draught of a vehicle allowed on a transport element. maximumFlightLevel The maximum flight level allowed for a vehicle at a transport element. maximumHeight The maximum height of a vehicle which can pass under another object. maximumLength The maximum length of a vehicle allowed at a transport element. maximumSingleAxleWeight The maximum weight per single axle of a vehicle allowed at a transport element. maximumTotalWeight The maximum total weight of a vehicle allowed at a transport element. maximumTripleAxleWeight The maximum weight per triple axle of a vehicle allowed at a transport element. maximumWidth The maximum width of a vehicle allowed on a transport element. minimumFlightLevel The minimum flight level allowed for a vehicle at a transport element. 19. In point 7.4.2.1, the following table is added: Allowed values for the code list AerodromeCategoryValue Value Definition domesticNational Aerodrome serving domestic national air traffic services. domesticRegional Aerodrome serving domestic regional air traffic services. international Aerodrome serving international air traffic services. 20. In point 7.4.2.2, the following table is added: Allowed values for the code list AerodromeTypeValue Value Definition aerodromeHeliport Aerodrome with heliport landing area. aerodromeOnly Aerodrome only. heliportOnly Heliport only. landingSite Landing site. 21. In point 7.4.2.3, the following table is added: Allowed values for the code list AirRouteLinkClassValue Value Definition conventional Conventional navigation route: An air route which does neither use Area Navigation nor TACAN navigation for air traffic services. RNAV Area navigation route: An air route which uses Area Navigation (RNAV) for air traffic services. TACAN TACAN route: An air route which uses TACAN Navigation for air traffic services. 22. In point 7.4.2.4, the following table is added: Allowed values for the code list AirRouteTypeValue Value Definition ATS ATS Route as described in ICAO Annex 11. NAT North Atlantic Track (part of Organized Track System). 23. In point 7.4.2.5, the following table is added: Allowed values for the code list AirUseRestrictionValue Value Definition reservedForMilitary The air network object is exclusively for military use. temporalRestrictions The temporal restrictions apply to the use of the air network object. 24. In point 7.4.2.6, the following table is added: Allowed values for the code list AirspaceAreaTypeValue Value Definition ATZ Airport Traffic Zone. Airspace of defined dimensions established around an airport for the protection of airport traffic. CTA Control area. A controlled airspace extending upwards from a specified limit above the earth. CTR Control zone. A controlled airspace extending upwards from the surface of the earth to a specified upper limit. D Danger area. Airspace of defined dimensions within which activities dangerous to the flight of aircraft may exist at specified times. FIR Flight information region. Airspace of defined dimensions within which flight information service and alerting service are provided. Might, for example, be used if service provided by more than one unit. P Prohibited area. Airspace of defined dimensions, above the land areas or territorial waters of a State, within which the flight of aircraft is prohibited. R Restricted area. Airspace of defined dimensions, above the land areas or territorial waters of a State, within which the flight of aircraft is restricted in accordance with certain specified conditions. TMA Terminal control area. Control area normally established at the confluence of ATS routes in the vicinity of one or more major aerodromes. Mainly used in Europe under the Flexible Use of Airspace concept. UIR Upper flight information region (UIR). An upper airspace of defined dimensions within which flight information service and alerting service are provided. Each state determines its definition for upper airspace. 25. In point 7.4.2.7, the following table is added: Allowed values for the code list NavaidTypeValue Value Definition DME Distance Measuring Equipment. ILS Instrument Landing System. ILS-DME ILS with collocated DME. LOC Localizer. LOC-DME LOC and DME collocated. MKR Marker Beacon. MLS Microwave Landing System. MLS-DME MLS with collocated DME. NDB Non-Directional Radio Beacon. NDB-DME NDB and DME collocated. NDB-MKR Non-Directional Radio Beacon and Marker Beacon. TACAN Tactical Air Navigation Beacon. TLS Transponder Landing System. VOR VHF Omnidirectional Radio Range. VOR-DME VOR and DME collocated. VORTAC VOR and TACAN collocated. 26. In point 7.4.2.8, the following table is added: Allowed values for the code list PointRoleValue Value Definition end Physical end of a runway direction. mid The mid point of the runway. start Physical start of a runway direction. threshold The beginning of that portion of the runway usable for landing. 27. In point 7.4.2.9, the following table is added: Allowed values for the code list RunwayTypeValue Value Definition FATO Final Approach and Take Off Area for helicopters. runway Runway for airplanes. 28. In point 7.4.2.10, the following table is added: Allowed values for the code list SurfaceCompositionValue Value Definition asphalt Surface made of an asphalt layer. concrete Surface made of a concrete layer. grass Surface consisting of a grass layer. 29. In point 7.5.2.1, the following table is added: Allowed values for the code list CablewayTypeValue Value Definition cabinCableCar A cableway transport whose vehicles consist of a suspended cabin for carrying groups of people and/or goods inside it from one location to another. chairLift A cableway transport whose vehicles consist of suspended chairs for carrying individuals or groups of people from one location to another via a steel cable or rope which is looped around two points. skiTow A cableway transport for pulling skiers and snowboarders uphill. 30. In point 7.6.3.1, the following table is added: Allowed values for the code list FormOfRailwayNodeValue Value Definition junction A railway node where the railway network has a mechanism consisting on a railroad track with two movable rails and the necessary connections, which let vehicles turn from one track to another. levelCrossing A railway node where the railway network is a crossed by a road at the same level. pseudoNode A railway node which represents a point where one or more attributes of the railway links connected to it change their value, or a point necessary to describe the geometry of the network. railwayEnd Only one railway link connects to the railway node. It signifies the end of a railway line. railwayStop A place in the railway network where trains stop to load/unload cargo or to let passengers get on and off the train. 31. In point 7.6.3.2, the following table is added: Allowed values for the code list RailwayTypeValue Value Definition cogRailway A railway transport which allows the vehicles to operate on steep gradients, consisting of a railway provided with a toothed rack rail (usually between the running rails) where vehicles are fitted with one or more cog wheels or pinions that mesh with this rack rail. funicular A railway transport consisting of a cable attached to a vehicle on rails which moves them up and down a very steep slope. Where possible the ascending and descending vehicles counterbalance each other. magneticLevitation A railway transport based on a single rail which acts as guideway of a vehicle and supports it by means of a magnetic levitation mechanism. metro An urban railway transport system used in large urban areas, which runs on a separate track from other transport systems, is usually electrically powered and in some cases runs under ground. monorail A railway transport based on a single rail which acts as both its only support and guideway. suspendedRail A railway transport based on a single rail, acting as both support and guideway, from which a vehicle is suspended to move along the railway. train A railway transport usually consisting of two parallel rails on which a powered-vehicle or train machine pulls a connected series of vehicles to move them along the railway in order to transport freight or passengers from one destination to another. tramway A railway transport system used in urban areas, which often runs at street level, sharing road space with motor traffic and pedestrians. Tramways are usually electrically powered. 32. In point 7.6.3.3, the following table is added: Allowed values for the code list RailwayUseValue Value Definition cargo The use of railway is exclusively for cargo operations. carShuttle The use of railway is exclusively to perform car shuttle transport. mixed The use of railway is mixed. It is used to transport passengers and cargo. passengers The use of railway is exclusively to transport passengers. 33. In point 7.7.3.1, the following table is added: Allowed values for the code list AreaConditionValue Value Definition inNationalPark Speed limit restriction inside national park. insideCities Speed limit restriction inside cities. nearRailroadCrossing Speed limit restriction near rail road crossing. nearSchool Speed limit restriction near school. outsideCities Speed limit restriction outside cities. trafficCalmingArea Speed limit restriction in traffic calming area. 34. In point 7.7.3.2, the following table is added: Allowed values for the code list FormOfRoadNodeValue Value Definition enclosedTrafficArea The road node is situated inside and/or represents an enclosed traffic area. A traffic area is an area with no internal structure of legally defined driving directions. At least two roads are connected to the area. junction Road node where three or more road links connect. levelCrossing A road node where the road network is a crossed by a railway at the same level. pseudoNode Exactly two road links connect to the road node. roadEnd Only one road link connects to the road node. It signifies the end of a road. roadServiceArea Surface annexed to a road and devoted to offer particular services for it. roundabout The road node represents or is a part of a roundabout. A roundabout is a road which forms a ring on which traffic travelling in only one direction is allowed. trafficSquare The road node is situated inside and/or represents a traffic square. A traffic square is an area (partly) enclosed by roads which is used for non-traffic purposes and which is not a roundabout. 35. In point 7.7.3.3, the following table is added: Allowed values for the code list FormOfWayValue Value Definition bicycleRoad Road where bicycles are the only vehicles allowed. dualCarriageway Road with physically separated carriageways regardless of the number of lanes, which is not a motorway or a freeway. enclosedTrafficArea Area with no internal structure of legally defined driving directions. At least two roads are connected to the area. entranceOrExitCarPark Road specially designed to enter or to leave a parking area. entranceOrExitService Road used only to enter or to leave a service. freeway Road having no single level crossings with other roads. motorway Road to which regulations will normally apply with regards to entry and use. It has two or more mostly physically separated carriageways and no single level-crossings. pedestrianZone Area with a road network which is especially designed for use by pedestrians. roundabout Road which forms a ring on which traffic travelling in only one direction is allowed. serviceRoad Road running parallel to, and designed to connect, a road with a relatively high connectivity function with roads with a lower connectivity function. singleCarriageway Road where the traffic is not separated by any physical object. slipRoad Road especially designed to enter or exit another road. tractorRoad Arranged road only usable for a tractor (farm vehicle or forest machine) or terrain vehicle (a vehicle with higher ground clearance, big wheels and 4 wheel drive). trafficSquare Area (partly) enclosed by roads which is used for non-traffic purposes and which is not a roundabout. walkway Road reserved for pedestrian use and closed for regular vehicular use by a physically barrier. 36. In point 7.7.3.4, the following table is added: Allowed values for the code list RoadPartValue Value Definition carriageway The part of a road which is reserved for traffic. pavedSurface The part of the road which is paved. 37. In point 7.7.3.5, the following table is added: Allowed values for the code list RoadServiceTypeValue Value Definition busStation The road service is a bus stop. parking The road service area is a parking facility. restArea The road service is a rest area. toll Area that provides toll services such as ticket dispensers or toll payment services. 38. In point 7.7.3.6, the following table is added: Allowed values for the code list RoadSurfaceCategoryValue Value Definition paved Road with a hard paved surface. unpaved Road not paved. 39. In point 7.7.3.7, the following table is added: Allowed values for the code list ServiceFacilityValue Value Definition drinks Drinks are available. food Food is available. fuel Fuel is available. picnicArea A picnic area is present. playground A playground area is present. shop A shop is present. toilets Toilets are present. 40. In point 7.7.3.8, the following table is added: Allowed values for the code list SpeedLimitSourceValue Value Definition fixedTrafficSign Source is a fixed traffic sign (site specific administrative order, explicit speed limit). regulation Source is a regulation (national regulation, rule or implicit speed limit). variableTrafficSign Source is a variable traffic sign. 41. In point 7.7.3.9, the following table is added: Allowed values for the code list VehicleTypeValue Value Definition allVehicle Any vehicle, not including pedestrians. bicycle A pedal-driven two-wheeled vehicle. carWithTrailer A passenger car with an attached trailer. deliveryTruck A truck vehicle of relatively small size, whose principal use is for delivery of goods and materials. emergencyVehicle A vehicle engaged in emergency response, including but not limited to police, ambulance and fire. employeeVehicle A vehicle operated by an employee of an organization that is used according to that organization's procedures. facilityVehicle A vehicle dedicated to a localized area within a private or restricted estate. farmVehicle Vehicle commonly associated with farming activities. highOccupancyVehicle Vehicle populated with a number of occupants corresponding to (or exceeding) the specified minimum number of passengers. lightRail Train-like transport vehicle limited to a rail network within a limited area. mailVehicle A vehicle that collects, carries or delivers mail. militaryVehicle Vehicle authorized by a military authority. moped Two or three wheeled vehicle equipped with internal combustion engine, with size less than 50 cc and maximum speed that does not exceed 45 km/h (28mph). motorcycle Two or three wheeled vehicle equipped with internal combustion engine, with size more than 50 cc and maximum speed that does exceed 45 km/h (28mph). passengerCar A small vehicle designed for private transport of people. pedestrian A person on foot. privateBus A vehicle designed for transport of large groups of people, privately owned or chartered. publicBus A vehicle designed for transport of large groups of people that is generally characterised by published routes and schedules. residentialVehicle A vehicle whose owner is resident (or a guest) of particular street or town area. schoolBus Vehicle operated on behalf of a school to transport students. snowChainEquippedVehicle Any vehicle equipped with snow chains. tanker A truck with more than two axles used to transport liquid or gas loads in bulk. taxi A vehicle licensed for hire usually fitted with a meter. transportTruck A truck vehicle for long range transport of goods. trolleyBus A bus-like mass transport vehicle hooked up to an electrical network for power supply. vehicleForDisabledPerson A vehicle with supporting identification that designates a vehicle for disabled persons. vehicleWithExplosiveLoad Vehicle transporting explosive cargo. vehicleWithOtherDangerousLoad Vehicle transporting dangerous cargo other than explosive or water-polluting loads. vehicleWithWaterPollutingLoad Vehicle transporting water-polluting cargo. 42. In point 7.7.3.10, the following table is added: Allowed values for the code list WeatherConditionValue Value Definition fog Speed applies when fog is present. ice Speed applies when ice is present. rain Speed applies when rain is present. smog Speed applies when a certain amount of smog is present. snow Speed applies when snow is present. 43. In point 7.8.3.1, the following table is added: Allowed values for the code list FerryUseValue Value Definition cars Ferry carries cars. other Ferry carries others forms of transport than passengers, cars, trucks or trains. passengers Ferry carries passengers. train Ferry carries trains. trucks Ferry carries trucks. 44. In point 7.8.3.2, the following table is added: Allowed values for the code list FormOfWaterwayNodeValue Value Definition junctionFork Infrastructure elements where one vessel traffic flow crosses another vessel traffic flow or points where vessel traffic flows divide or come together. lockComplex Lock or group of locks, intended for raising and lowering boats between stretches of water of different levels on river and canal waterways. movableBridge Bridge that can be raised or turned to allow the passage of ships. shipLift A machine for transporting boats between water bodies at two different elevations, which is used as an alternative to the canal locks. waterTerminal The location where goods are transhipped. turningBasin A place where a canal or narrow waterway is widened to allow boats to turn around. 45. In point 8.4.2.1, the following table is added: Allowed values for the code list HydroNodeCategoryValue Value Definition boundary Node used to connect different networks. flowConstriction A network node unrelated to the network topology per se, but associated with a hydrographic point of interest or facility, or a man-made object, that affects the network flow. flowRegulation A network node unrelated to the network topology per se, but associated with a hydrographic point of interest or facility, or a man-made object, that regulates the network flow. junction Node where three or more links connect. outlet Ending node of a series of interconnected links. source Starting node of a series of interconnected links. 46. In point 8.5.4.1, the following table is added: Allowed values for the code list CrossingTypeValue Value Definition aqueduct A pipe or artificial channel that is designed to transport water from a remote source, usually by gravity, for freshwater supply, agricultural, and/or industrial use. bridge A structure that connects two locations and provides for the passage of a transportation route over a terrain obstacle. culvert An enclosed channel for carrying a watercourse under a route. siphon A pipe used for conveying liquid from one level to a lower level, using the liquid pressure differential to force a column of the liquid up to a higher level before it falls to the outlet. 47. In point 8.5.4.2, the following table is added: Allowed values for the code list HydrologicalPersistenceValue Value Definition dry Filled and/or flowing infrequently, generally only during and/or immediately after heavy precipitation. ephemeral Filled and/or flowing during and immediately after precipitation. intermittent Filled and/or flowing for part of the year. perennial Filled and/or flowing continuously throughout the year. 48. In point 8.5.4.3, the following table is added: Allowed values for the code list InundationValue Value Definition controlled A tract periodically flooded by the regulation of the level of water impounded by a dam. natural A tract periodically covered by flood water, excluding tidal waters. 49. In point 8.5.4.4, the following table is added: Allowed values for the code list ShoreTypeValue Value Definition boulders Large water- or weather-worn stones. clay A stiff tenacious fine-grained earth consisting mainly of hydrated aluminosilicates, which become more plastic when water is added and can be moulded and dried. gravel Small water-worn or pounded stones. mud Soft wet soil, sand, dust, and/or other earthy matter. rock Stones of any size. sand Granular material consisting of small eroded fragments of (mainly siliceous) rocks, finer than gravel and larger than a coarse silt grain. shingle Small, loose, rounded water-worn pebbles, especially as accumulated on a seashore. stone Pieces of rock or mineral substance (other than metal) of definite form and size, usually artificially shaped, and used for some special purpose. 50. In point 8.5.4.5, the following table is added: Allowed values for the code list WaterLevelValue Value Definition equinoctialSpringLowWater The level of low water springs near the time of an equinox. higherHighWater The highest of the high waters (or single high water) of any specified tidal day due to the declination A1 effects of the moon and sun. higherHighWaterLargeTide The average of the highest high waters, one from each of 19 years of observations. highestAstronomicalTide The highest tidal level, which can be predicted to occur under average meteorological conditions and under any combination of astronomical conditions. highestHighWater The highest water level observed at a location. highWater The highest level reached at a location by the water surface in one tidal cycle. highWaterSprings An arbitrary level, approximating that of mean high water springs. indianSpringHighWater A tidal surface datum approximating the level of the mean of the higher high water at spring tides. indianSpringLowWater A tidal surface datum approximating the level of the mean of the lower low water at spring tides. localDatum An arbitrary datum defined by an authority of a local harbour, from which levels and tidal heights are measured by that authority. lowerLowWater The lowest of the low waters (or single low water) of any specified tidal day due to the declination A1 effects of the moon and sun. lowerLowWaterLargeTide The average of the lowest low waters, one from each of 19 years of observations. lowestAstronomicalTide The lowest tide level that can be predicted to occur under average meteorological conditions and under any combination of astronomical conditions. lowestLowWater An arbitrary level conforming to the lowest tide observed at a location, or somewhat lower. lowestLowWaterSprings An arbitrary level conforming to the lowest water level observed at a location at spring tides during a period shorter than 19 years. lowWater An approximation of mean low water adopted as the reference level for a limited region, irrespective of better determinations later. lowWaterDatum An approximation of mean low water that has been adopted as a standard reference for a limited area. lowWaterSprings A level approximating that of mean low water springs. meanHigherHighWater The average height of higher high waters at a location over a 19-year period. meanHigherHighWaterSprings The average height of higher high water at spring tides at a location. meanHigherLowWater The average of the higher low water height of each tidal day observed over a National Tidal Datum Epoch. meanHighWater The average height of all high waters at a location over a 19-year period. meanHighWaterNeaps The average height of the high waters of the neap tide. meanHighWaterSprings The average height of the high waters of spring tides. meanLowerHighWater The average of the lower high water height of each tidal day observed over a National Tidal Datum Epoch. meanLowerLowWater The average height of the lower low waters at a location over a 19-year period. meanLowerLowWaterSprings The average height of lower low water at spring tides at a location. meanLowWater The average height of all low waters at a location over a 19-year period. meanLowWaterNeaps The average height of the low waters of the neap tide. meanLowWaterSprings The average height of the low waters of spring tides. meanSeaLevel The average height of the sea at a tide station measured from a fixed predetermined reference level. meanTideLevel The arithmetic mean of mean high water and mean low water. meanWaterLevel The average of all hourly water levels over the available period of record. nearlyHighestHighWater An arbitrary level approximating the highest water level observed at a location, usually equivalent to the high water springs. nearlyLowestLowWater A level approximating the lowest water level observed at a location, usually equivalent to Indian spring low water. tropicHigherHighWater The highest of the high waters (or single high water) of the tides occurring semimonthly when the effect of the Moon's maximum declination is greatest. tropicLowerLowWater The lowest of the low waters (or single low water) of the tides occurring semimonthly when the effect of the Moon's maximum declination is greatest. 51. In point 9.4.1, the following table is added: Allowed values for the code list DesignationSchemeValue Value Definition emeraldNetwork The Protected Site has a designation under the Emerald Network. IUCN The Protected Site has a classification using the International Union for Conservation of Nature classification scheme. nationalMonumentsRecord The Protected Site has a classification using the National Monuments Record classification scheme. natura2000 The Protected Site has a designation under either the Habitat Directive (92/43/EEC) or the Birds Directive (79/409/EEC). ramsar The Protected Site has a designation under the Ramsar Convention. UNESCOManAndBiosphereProgramme The Protected Site has a designation under UNESCO Man and Biosphere programme. UNESCOWorldHeritage The Protected Site has a designation under UNESCO World Heritage Convention. 52. In point 9.4.3, the following table is added: Allowed values for the code list IUCNDesignationValue Value Definition habitatSpeciesManagementArea The Protected Site is classified as a habitat species management area under the IUCN classification scheme. managedResourceProtectedArea The Protected Site is classified as a managed resource protected area under the IUCN classification scheme. nationalPark The Protected Site is classified as a national park under the IUCN classification scheme. naturalMonument The Protected Site is classified as a natural monument under the IUCN classification scheme. ProtectedLandscapeOrSeascape The Protected Site is classified as a protected landscape or seascape under the IUCN classification scheme. strictNatureReserve The Protected Site is classified as a strict nature reserve under the IUCN classification scheme. wildernessArea The Protected Site is classified as a wilderness area under the IUCN classification scheme. 53. In point 9.4.4, the following table is added: Allowed values for the code list NationalMonumentsRecordDesignationValue Value Definition agricultureAndSubsistence The Protected Site is classified as an agricultural or subsistence monument under the National Monuments Record classification scheme. civil The Protected Site is classified as a civil monument under the National Monuments Record classification scheme. commemorative The Protected Site is classified as a commemorative monument under the National Monuments Record classification scheme. commercial The Protected Site is classified as a commercial monument under the National Monuments Record classification scheme. communications The Protected Site is classified as a communications monument under the National Monuments Record classification scheme. defence The Protected Site is classified as a defence monument under the National Monuments Record classification scheme. domestic The Protected Site is classified as a domestic monument under the National Monuments Record classification scheme. education The Protected Site is classified as an education monument under the National Monuments Record classification scheme. gardensParksAndUrbanSpaces The Protected Site is classified as a garden, park or urban space monument under the National Monuments Record classification scheme. healthAndWelfare The Protected Site is classified as a health and welfare monument under the National Monuments Record classification scheme. industrial The Protected Site is classified as an industrial monument under the National Monuments Record classification scheme. maritime The Protected Site is classified as a maritime monument under the National Monuments Record classification scheme. monument The Protected Site is classified as a monument with some unclassified form under the National Monuments Record classification scheme. recreational The Protected Site is classified as a recreational monument under the National Monuments Record classification scheme. religiousRitualAndFunerary The Protected Site is classified as a religious, ritual or funerary monument under the National Monuments Record classification scheme. settlement The Protected Site is classified as a settlement under the National Monuments Record classification scheme. transport The Protected Site is classified as a transport monument under the National Monuments Record classification scheme. waterSupplyAndDrainage The Protected Site is classified as a water supply and drainage monument under the National Monuments Record classification scheme. 54. In point 9.4.5, the following table is added: Allowed values for the code list Natura2000DesignationValue Value Definition proposedSiteOfCommunityImportance The Protected Site is proposed as a Site of Community Importance (SCI) under Natura2000. proposedSpecialProtectionArea The Protected Site is proposed as a Special Protection Area (SPA) under Natura2000. siteOfCommunityImportance The Protected Site is designated as a Site of Community Importance (SCI) under Natura2000. specialAreaOfConservation The Protected Site is designated as a Special Area of Conservation (SAC) under Natura2000. specialProtectionArea The Protected Site is designated as a Special Protection Area (SPA) under Natura2000. 55. In point 9.4.6, the following table is added: Allowed values for the code list RamsarDesignationValue Value Definition ramsar The Protected Site is designated under the Ramsar Convention. 56. In point 9.4.7, the following table is added: Allowed values for the code list UNESCOManAndBiosphereProgrammeDesignationValue Value Definition biosphereReserve The Protected Site is designated as a Biosphere Reserve under the Man and Biosphere Programme. 57. In point 9.4.8, the following table is added: Allowed values for the code list UNESCOWorldHeritageDesignationValue Value Definition cultural The Protected Site is designated as a cultural World Heritage site. mixed The Protected Site is designated as a mixed World Heritage site. natural The Protected Site is designated as a natural World Heritage site.